 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NICHOLAS PATRICK,                                   No. 2:17-cv-1205 KJM CKD P
12                          Plaintiff,
13             v.                                        ORDER
14   PIERCE, et al.,
15                          Defendants.
16

17             Plaintiff, a former state prisoner proceeding pro se, has filed a motion to compel

18   depositions. (ECF No. 45.) As this court noted in denying plaintiff’s request to extend the time

19   to complete discovery, discovery in this matter closed on June 7, 2019. (ECF No. 44 (citing ECF

20   No. 25 at 5).) The motion to compel depositions was filed on August 15, 2019, over two months

21   after the close of discovery, and plaintiff has failed to explain what efforts he took to take

22   depositions before the close of discovery and why he waited until after discovery had closed to

23   file his motion.

24             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel depositions

25   (ECF No. 45) is denied.

26   Dated: August 20, 2019
                                                        _____________________________________
27
                                                        CAROLYN K. DELANEY
28   13:patr1205.mtc.depo                               UNITED STATES MAGISTRATE JUDGE
                                                        1
